Citation Nr: 0629124	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for bursitis of the 
left elbow, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to April 
1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran testified at a videoconference hearing at the RO 
before the undersigned in March 2005.  


FINDINGS OF FACT

1.  Hypertension was not shown in service; and was first 
noted many years after service.

2.  The veteran's left elbow disability is manifested by 
joint pain with at least 100 degrees of flexion and 5 degrees 
of extension; without evidence of significant functional loss 
or ankylosis.


CONCLUSIONS OF LAW

1.  Essential hypertension was not incurred in or aggravated 
during active military service; and may not be so presumed.  
38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  A rating in excess of 10 percent for bursitis of the left 
elbow is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, 4.40, Diagnostic Code 5019 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in March 2002 and May 2003.  The content 
of the notices fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  

The Board notes that subsequent to the issuance of the August 
2005 supplemental statement of the case (SSOC), the veteran 
submitted additional records.  Some of the records are 
duplicate while private  medical records that date in 1994 
and 1995 refer to hypertensive readings.  Although the RO did 
not have a chance to review these records, the Board finds 
that the veteran is not prejudiced as the records do not 
pertain to the issue of service connection, in that, they do 
not provide the necessary nexus needed in regard to his claim 
for service connection.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  



Entitlement to service connection for hypertension 

In May 2005, the Board found that the veteran had submitted 
new and material evidence to reopen his claim for service 
connection for hypertension and remanded the case for further 
development.  The case has been returned for review by the 
Board.

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., hypertension) which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Hypertension was diagnosed at a post service VA examination 
in February 1991.  The diagnoses regarding essential 
hypertension disorder satisfy the first element of Hickson.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records do not show complaints or diagnoses regarding 
hypertension.  While there is no evidence of an inservice 
diagnosis of hypertension, the April 1960 separation 
examination report discloses an elevated blood pressure 
reading of 134/90.    

In light of the elevated reading noted in service, the Board 
remanded the case to obtain a medical opinion regarding an 
etiological relationship between the diagnosed hypertension 
and military service.  However, a VA examiner in May 2005 
indicated that his hypertension was secondary to non 
service-connected diabetes mellitus.  As such, the veteran 
does not meet the third element of Hickson.

The Board acknowledges that the veteran reported at his 
personal hearing that he was denied employment in a school 
system because of elevated blood pressure readings.  He 
attempted to obtain pertinent records from the school system 
but these records were unavailable.  He also reported that 
immediately following service he began receiving medical care 
for hypertension.  The Board points out that "hearsay medical 
evidence" is not competent evidence.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Unfortunately, he has not provided 
any objective evidence to show that he began treatment for 
hypertension within a year of service discharge.  

In fact, the earliest evidence documenting a diagnosis of 
hypertension came approximately 31 years after service 
discharge.  This is significant in that there was an extended 
period of time between service discharge and a diagnosis of 
hypertension that the veteran claims is related to military 
service.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  

The Board also considered the statements of the veteran and 
his brother who noted that the veteran suffered from severe 
headaches in the 1960s.  They contend that these were 
symptomatic signs of hypertension.  The veteran's and his 
brother's statements describing his symptoms are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent regulations.  Neither has the expertise to diagnose 
hypertension.   

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for hypertension.  
Accordingly, the claim for service connection for 
hypertension is denied.

Entitlement to an increased evaluation for the left elbow 
disability

Based on inservice surgery, service connection was granted 
for left olecranon bursitis with status post excision of 
exostosis, in an April 1991 rating action.  A noncompensable 
evaluation was assigned.  

In August 2005, the RO increased the evaluation to 10 
percent.  Even though the RO increased the schedular rating 
for the veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Bursitis will be rated on the basis of limitation of motion 
of the affected part, as with degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5003.  The evidence indicates that the 
veteran is right-handed.  Therefore his left hand is his 
minor extremity.

A 10 percent evaluation is warranted when flexion of the 
forearm of the minor upper extremity is limited to 100 
degrees; a 20 percent evaluation requires that flexion be 
limited to 70-90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

A ten percent evaluation is warranted when extension of the 
forearm is limited to 45 degrees; a 20 percent evaluation is 
warranted when extension of the forearm of the minor upper 
extremity is limited to 75 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.

A 20 percent rating may be assigned under Code 5209 for 
disability equivalent to a joint fracture of the elbow, with 
marked cubitus varus or cubitus valgus deformity or with 
ununited fracture of the head of the radius.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5209.

Limitation of pronation of the forearm of the minor upper 
extremity warrants a 20 percent evaluation if motion is lost 
beyond the last quarter of the arc and the hand does not 
approach full pronation or motion is lost beyond the middle 
of the arc.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

Normal range of motion of the elbow for VA purposes is 
flexion from 0 to 145 degrees, with 0 degrees representing 
the arm held straight down to the side, and forearm pronation 
from 0 to 80 degrees and supination of 0 to 85 degrees.  
38 C.F.R. § 4.70, Plate I. 

The June 2002 VA examination report shows that flexion was at 
least 145 degrees and extension was full at 0 degrees.  At 
the May 2005 VA examination, the examiner reported that 
because the veteran was overweight he was unable to place his 
hands on the anterior shoulder (which the examiner considered 
was normal).  He was able to flex the left elbow at least 100 
degrees and to extend it approximately 5 degrees.  This is 
not indicative of sufficient restriction in left elbow 
flexion and extension to warrant entitlement to a 20 percent 
rating under Diagnostic Code 5206 or 5207.  Additionally, 
given the veteran's current ability to flex and extend his 
left elbow as reported, entitlement to a 20 percent rating 
under the criteria of Diagnostic Code 5208 is not in order.  
Diagnostic Code 5208 provides a 20 percent rating where 
flexion is limited to 100 degrees and extension is limited to 
45 degrees.

The June 2002 and May 2005 VA examination reports showed full 
pronation and supination.  This does not support a separate 
evaluation under Diagnostic Code 5213.  

The VA examiners indicated that the veteran reported multiple 
complaints, including pain and weakness.  The VA examiner in 
2005 noted tenderness at the head of the radius at the elbow 
joint as well as at the lateral and medial condyle of the 
humerus.  It was also noted that he might have some increased 
pain on repetitive flexion and extension with weight bearing 
and weight resistance; however the examiner was unable to 
measure such loss of function.  

While there is evidence of pain, objective evidence of 
manifestations that might demonstrate additional functional 
impairment were not shown.  He did not identify any 
functional limitation that would warrant a higher rating 
under the applicable rating criteria.  The VA examinations 
indicated that there is no evidence of weakness, stiffness, 
swelling, heat, or redness.  With no objective evidence of 
significant impairment, his complaints standing alone are 
insufficient to support an increased rating due to pain 
alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

As noted above, a surgical procedure was performed on the 
left elbow disability.  There was a 7-centimeter surgical 
scar over the left elbow.  The record does not show that the 
scarring is productive of any significant functional 
impairment, nor otherwise disabling.  As the scarring has not 
been shown to result in functional limitation, a higher 
rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805; and Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The preponderance of the evidence is against the veteran's 
claim for a higher evaluation for the service-connected left 
elbow disability.


ORDER

Service connection for hypertension is denied.

Entitlement to a rating in excess of 10 percent for left 
elbow bursitis is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


